Citation Nr: 0810836	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-15 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
2002, for the grant of service connection for a benign 
osteochondroma of the right ilium with residual tender scar.  

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1970 
to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005, rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Los Angeles, California, that granted the veteran's claim of 
entitlement to service connection for a benign osteochondroma 
of the right ilium with residual tender scar, and assigned a 
10 percent disability evaluation, effective from July 19, 
2002.  The veteran perfected an appeal as to the effective 
date of the grant of service connection.  The veteran's claim 
was subsequently transferred to the RO in Phoenix, Arizona 
which issued a supplemental statement of the case in November 
2007.  

In January 2008, the veteran testified at a travel Board 
hearing at the Phoenix, Arizona, RO before the undersigned 
Veterans' Law Judge.  The transcript of that hearing has been 
associated with the claims file, and the case is now ready 
for appellate review.  

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In August 1977, the Board denied the appellant's claim of 
entitlement to service connection for a benign osteochondroma 
of the right ilium.  

2.  Following the 1977 Board decision, the next statement 
from the appellant on the matter of entitlement to service 
connection for a benign osteochondroma of the right ilium was 
a claim received by VA on July 19, 2002.  An RO decision 
dated January 3, 2005, implicitly found that new and material 
evidence had been received to reopen the previously denied 
claim, granted service connection with an effective date of 
July 19, 2002, and assigned a 10 percent rating.  


CONCLUSION OF LAW

An effective date earlier than July 19, 2002, for the grant 
of service connection for a benign osteochondroma of the 
right ilium with residual tender scar, is not warranted.  38 
U.S.C.A. §§ 1110, 5107, 5108, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.400(q)(ii), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than July 
19, 2002 for the grant of service connection for a benign 
osteochondroma of the right ilium with residual tender scar.  
He alleges that all of the information necessary to allow the 
claim of service connection was available to VA, and that it 
was a misinterpretation that lead to the denial.  He believes 
that the decision should have been overturned in 1977, 
effective to 1974.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38  C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice October 2002 
regarding the veteran's threshold claim to reopen the 
previously denied claim of service connection, and provided 
additional notice in December 2004 (in a cover letter sent 
out in conjunction with the statement of the case), 
subsequent to the initial adjudication that assigned the 
effective date of the award.  Given that the effective date 
claim represents a "downstream" issue from the increased 
rating claim, the foregoing notice came after the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, any defect in the timing of the notice 
has been cured in that the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a November 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

As explained in detail below, the record is devoid of any 
evidence that the veteran had filed an earlier claim for 
service connection for a benign osteochondroma of the right 
ilium with residual tender scar that had not been finally 
adjudicated.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim of entitlement to 
an earlier effective date for the grant of service connection 
for benign osteochondroma of the right ilium with residual 
tender scar.  The veteran is not prejudiced by a decision on 
the claim at this time.  

Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits earlier than July 19, 2002, based 
upon the establishment of service connection for a benign 
osteochondroma of the right ilium with residual tender scar.  
He argues that these benefits should date back to 1974, when 
he initially applied for service connection for the 
disability at issue, characterized as a benign osteochondroma 
of the right ilium.  He argues that all of the information 
was available at that time in order to grant service 
connection, and that it was a misinterpretation by VA that 
led to the denial.  At the January 2008 hearing before the 
Board, the veteran and his representative expanded on the 
argument and explained that the misinterpretation resulted 
from the incomplete characterization of the disability in 
question as a chondroma rather than as a sarcoma, which was 
the underlying pathology.  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2007).  

In April 1976, the veteran filed a claim of entitlement to 
service connection for a "tumor on the lower back."  In 
July 1976 rating decision, the RO denied the appellant's 
claim.  The veteran perfected an appeal of that decision.  

In August 1977, the Board denied the veteran's claim of 
service connection for a benign osteochondroma of the right 
ilium on the basis that there was no objective evidence that 
the tumor was incurred in service.  The veteran was notified 
of that decision but did not file a timely appeal and it 
became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Following the 1977 Board decision, the next statement from 
the appellant on the matter of entitlement to service 
connection for a benign osteochondroma of the right ilium was 
a claim received by VA on July 19, 2002.  

An RO decision dated January 3, 2005, found that new and 
material evidence (in the form of a physician's opinion 
providing a nexus to service) had been received to reopen the 
previously denied claim, granted service connection with an 
effective date of July 19, 2002, and assigned a 10 percent 
rating.  The veteran ultimately perfected an appeal as to the 
effective date assigned for that grant of benefits.  

The effective date for a reopened claim of entitlement to 
service connection can be no earlier than the date the 
request to reopen the claim was filed.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2007).  
There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from correction of military records.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2007).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  

With respect to clear and unmistakable error (CUE) in prior 
decisions, the veteran appears to argue that there was CUE in 
those decisions by his assertion that all of the information 
was available in 1974, and that it was a misinterpretation by 
VA that lead to the prior denials.  In terms of any claim of 
CUE in a prior rating decision, however, it is noted that the 
veteran's claim for service connection was last denied by the 
Board decision in 1977, and as such, any rating action issued 
prior to that Board decision was subsumed in that Board 
decision.  see 38 U.S.C.A. § 7103(a); Herndon v. Principi, 
311 F.3d 1121, 1125 (Fed. Cir. 2002).  Thus, if the veteran 
wishes to challenge a prior decision based upon CUE, he would 
have to do so through an appropriate motion alleging CUE in 
the August 1977 Board decision, which has not been done in 
this case.  See 38 C.F.R. §§ 20.1400-20.1404 (2007) (setting 
out procedures for claiming CUE in a Board decision).

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The Board's decision in 
November 1977 on the issue of entitlement to service 
connection for benign osteochondroma of the right ilium is, 
by law, final.  The effective date of the grant of service 
connection for benign osteochondroma of the right ilium with 
residual tender scar cannot, by regulation, be earlier than 
the date of the appellant's new claim for the benefit filed 
after the final disallowance of his earlier claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2007).  

Finally, it is noted that the veteran and his representative 
have asserted that there was a mischaracterization of the 
disability at issue, apparently arguing that it should have 
been characterized as a malignant sarcoma rather than the 
benign osteochondroma that was service-connected.  To the 
extent that they are arguing that an earlier effective date 
should be awarded on this basis, the Board must point out 
that between the last final denial of the veteran's claim for 
service connection for the disorder at issue in November 1977 
and the veteran's claim to reopen in July 2002, there were no 
claims for any disorder filed.  Thus, there would be no basis 
to award an earlier effective date based upon the current 
claim regardless of how the disability in question was 
characterized.  Nevertheless, the basis of the 1977 Board 
denial was lack of objective evidence relating the tumor, 
however characterized, to service.  

The Board sympathizes with the veteran's position.  Under the 
circumstances of this case, however, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than July 19, 2002, the date of 
receipt of the request to reopen a previously denied claim 
which had become final.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply, and an earlier effective date is not warranted.  


ORDER

An effective date prior to July 19, 2002, for the grant of 
entitlement to service connection for benign osteochondroma 
of the right ilium with residual tender scar, is denied.


REMAND

During the pendency of this appeal, the veteran filed a claim 
in March 2005 for entitlement to service connection for 
bilateral pes planus which was denied in a June 2005 rating 
decision.  Within one year of the denial of that claim, the 
veteran filed a statement through his representative in May 
2006 that must be construed as a notice of disagreement with 
the June 2005 denial of service connection for bilateral pes 
planus.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a statement of the case 
(SOC), and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a statement of the case to the 
veteran and his representative, addressing 
the issue of entitlement to service 
connection for bilateral pes planus.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2007).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


